



Exhibit 10.2


This document constitutes part of a prospectus covering securities
that have been registered under the Securities Act of 1933.


EOG RESOURCES, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT


Grantee: [NAME] [OPTIONEE ID]
Congratulations! If you accept the terms of this Agreement, you will be granted
an Award of EOG Resources, Inc. Restricted Stock Units as follows:
Date of Grant:
[GRANT DATE]
Restricted Stock Units granted under this Award:
[NUMBER OF UNITS]
Vesting Date:
Third anniversary of Date of Grant



If you accept the terms of this Agreement, the Compensation Committee of the
Board of EOG Resources, Inc. (the “Company”) hereby grants to you, the
above-named Grantee, effective as of the Date of Grant set forth above, a
Restricted Stock Unit Award (the “Award”) in accordance with the terms set forth
below.
General. This Restricted Stock Unit Award Agreement (this “Agreement”) is
governed by the terms and conditions of the Amended and Restated EOG Resources,
Inc. 2008 Omnibus Equity Compensation Plan (as may be amended from time to time,
the “Plan”), which is hereby made a part of this Agreement. All capitalized
terms that are not defined in this Agreement have the meanings ascribed to them
under the Plan. Under the terms of this Agreement and the Plan, a Restricted
Stock Unit ledger account will be maintained by the Company (or its agent) until
you become vested in the Restricted Stock Units. You will have no voting rights
with respect to the Company common stock represented by such Restricted Stock
Units until such time as the Company common stock is issued to you.
Vesting. Assuming your continuous employment with the Company or an Affiliate,
this Award shall vest on the Vesting Date and the shares of Company common stock
represented by the Restricted Stock Units awarded hereunder shall be distributed
on the first business day following the Vesting Date (or as soon as
administratively practicable thereafter, but no later than 60 days after such
date).
Termination of Employment. In the event of Involuntary Termination for
performance reasons, Termination for Cause, or voluntary termination prior to
the Vesting Date, all Restricted Stock Units awarded hereunder shall be
forfeited and canceled. Further, if your employment with the Company or an
Affiliate is otherwise terminated prior to the Vesting Date, this Award shall
terminate and all Restricted Stock Units awarded hereunder shall be forfeited
and canceled, except as provided below.
Due to Death. If your employment with the Company or an Affiliate terminates due
to death prior to the Vesting Date, all forfeiture restrictions on the
Restricted Stock Units awarded hereunder shall lapse and all shares of Company
common stock represented by the Restricted Stock Units awarded hereunder shall
be distributed to you as soon as administratively practicable following your
date of death (but no later than 60 days following such date).
Due to Disability. If your employment with the Company or an Affiliate
terminates due to Disability prior to the Vesting Date, all forfeiture
restrictions on the Restricted Stock Units awarded hereunder shall lapse and,
subject to the six-month delay applicable to specified employees described under
“Section 409A” below, all shares of Company common stock represented by the
Restricted Stock Units awarded hereunder shall be distributed to you as soon as
administratively practicable following your date of Disability (but no later
than 60 days after the date on which the distribution would be Permissible under
Section 409A).




--------------------------------------------------------------------------------





Due to Retirement After Age 62. If your employment with the Company or an
Affiliate terminates prior to the Vesting Date due to Retirement after attaining
age 62 with at least five years of service with the Company, all forfeiture
restrictions on the Restricted Stock Units awarded hereunder shall lapse and,
subject to the six-month delay applicable to specified employees described under
“Section 409A” below, all shares of Company common stock represented by the
Restricted Stock Units awarded hereunder shall be distributed to you as soon as
administratively practicable following the later of the expiration of your
Notice Period (as defined below) or the effective date of your Retirement (but
no later than 60 days after the date on which the distribution would be
Permissible under Section 409A).
Due to Retirement Prior to Age 62. If your employment with the Company or an
Affiliate terminates voluntarily prior to the Vesting Date and your termination
is designated in writing by the Company as a Company-approved Retirement prior
to age 62 with at least five years of service with the Company, subject to such
restrictions as the Company may impose (including, but not limited to, a
post-employment, six-month noncompetition agreement), for each whole year that
has passed prior to the effective date of your Retirement since the Date of
Grant set forth above, 33% of the shares of Company common stock represented by
the Restricted Stock Units awarded hereunder shall be distributed to you as soon
as administratively practicable following the six-month anniversary of the
effective date of such Company-approved Retirement (but no later than 60 days
following such date), unless you violate the provisions of any restrictive
covenants to which you are subject (including those set forth in any
post-employment, non-competition agreement between you and the Company), in
which case, under the terms of this Agreement, all Restricted Stock Units shall
be forfeited and canceled.
Due to Involuntary Termination for Other than Performance Reasons. In the event
of Involuntary Termination for any reason other than performance reasons prior
to the Vesting Date, for each whole year that has passed prior to the effective
date of your Involuntary Termination since the Date of Grant set forth above,
but subject to the six-month delay applicable to specified employees described
under “Section 409A” below, 33% of the shares of Company common stock
represented by the Restricted Stock Units awarded hereunder shall be distributed
to you as soon as administratively practicable following the effective date of
such Involuntary Termination (but no later than 60 days after the date on which
the distribution would be Permissible under Section 409A).
Vesting Upon a Change in Control. Upon a Change in Control of the Company (as
defined in the Plan) prior to the Vesting Date, all forfeiture restrictions on
the Restricted Stock Units awarded hereunder shall lapse effective as of the
effective date of the Change in Control of the Company, and all shares of
Company common stock represented by the Restricted Stock Units awarded hereunder
shall be distributed to you as soon as administratively practicable following
the effective date of the Change in Control of the Company (but no later than 60
days following such date; provided, however, that if the event constituting the
Change in Control of the Company does not qualify as a change in effective
ownership or control of the Company for purposes of Section 409A, then, pursuant
to Section 13.2 of the Plan, such distribution shall be delayed until the
earliest time that such distribution would be Permissible under Section 409A).
Dividend Equivalents. Pursuant to Section 8.6 of the Plan, (i) dividend
equivalents on unvested Restricted Stock Units shall accrue and be credited by
the Company for your benefit, and (ii) such dividend equivalents shall not be
paid to you until (and to the extent) you become vested in the related
Restricted Stock Units and shall be forfeited in the event of (and to the extent
of) the forfeiture and cancellation of the related Restricted Stock Units
pursuant to this Agreement.
Section 409A. The Plan and this Agreement are intended to meet the requirements
of Section 409A, and shall be administered such that any payment, settlement, or
deferrals of amounts hereunder shall not be subject to any excise penalty tax
that may be imposed thereunder. The Company, in its sole discretion, shall
determine if you are a “specified employee” of the Company (as that phrase is
defined for purposes of Section 409A) on the date of your termination of
employment or your Retirement prior to the Vesting Date and whether you are
subject to any six-month delay in distribution of amounts due to you under this
Agreement.


2

--------------------------------------------------------------------------------





Delivery of Documents. By accepting the terms of this Agreement, you consent to
the electronic delivery of documents related to your current or future
participation in the Plan (including the Plan documents; this Agreement; any
other prospectus or other documents describing the terms and conditions of the
Plan and this Award; and the Company’s then-most recent annual report to
stockholders, Annual Report on Form 10-K and definitive proxy statement), and
you acknowledge that such electronic delivery may be made by the Company, in its
sole discretion, by one or more of the following methods: (i) the posting of
such documents on the Company’s intranet website or external website; (ii) the
posting of such documents on the UBS Financial Services, Inc. website; (iii) the
delivery of such documents via the UBS Financial Services, Inc. website; (iv)
the posting of such documents to another Company intranet website or third party
internet website accessible by you; or (v) delivery via electronic mail, by
attaching such documents to such electronic email and/or including a link to
such documents on a Company intranet website or external website or third party
internet website accessible by you. Notwithstanding the foregoing, you also
acknowledge that the Company may, in its sole discretion (and as an alternative
to, or in addition to, electronic delivery) deliver a paper copy of any such
documents to you. You further acknowledge that you may receive from the Company
a paper copy of any documents delivered electronically at no cost to you by
contacting the Company (Attention: Human Resources Department) by telephone or
in writing.
Notice of Termination of Employment. By accepting the terms of this Agreement,
you agree that your employment with the Company may be terminated at any time
either by you or the Company, at will and with or without cause. However, you
agree that you will provide the Company with advance written notice (“Written
Notice”) of your departure from the Company. The Written Notice must be provided
at least 14 days prior to terminating your employment with the Company unless
the reason for the termination of your employment is Retirement, then, the
Written Notice must be provided at least 30 days prior to terminating your
employment with the Company (in either case, the “Notice Period”).
Written Notice Requirements. If you have accepted an offer of employment or
offer to associate with any business or venture or have received such an offer
that you may accept, your Written Notice must provide the name of such business
or venture, your new position’s job title, and a description of your duties in
the new position. If in the opinion of the Company, in its sole discretion, your
work for such business or venture may result in your use of the Company’s
confidential or proprietary information; if your Written Notice does not provide
the name of the business or venture with which you have accepted an offer of
employment or offer to associate or from which you have received such an offer
that you plan to accept; or if an extension is necessary to ensure business
continuity; the Company may give you written notice requiring that the Notice
Period be extended to a maximum of 60 days. The Company has a Written Notice
form that you must complete and return to the Company’s Chief Human Resources
Officer, the Vice President or General Manager to whom you report, or any
executive officer of the Company. The Company will mail or deliver any Notice
Period extension to your last known address within 14 days of receipt of your
Written Notice.
Continued Employment During the Notice Period. During the Notice Period, you
will remain an employee of the Company, and you may be required to continue the
duties of your employment or assist the Company in transferring your
responsibilities to an employee or other person designated by the Company. You
shall remain available to meet with Company representatives. Further, you agree
that during the Notice Period, the Company may, in its sole discretion, (a)
limit you from your active duties and responsibilities, in whole or in part; (b)
limit your access to the Company’s facilities; (c) limit your communications
with the Company’s other employees, vendors, customers, or competitors; and (d)
limit your access to the Company’s information systems and documents.
Compensation and Benefits During the Notice Period. During the Notice Period,
the Company will continue to pay you your regular salary, less any applicable
withholdings, and you may continue to participate in benefits in which you are
enrolled.
Full Time and Attention. You agree to devote your full time and attention during
normal working hours to the service of the Company. You shall not engage in any
business or secondary employment that interferes with your obligations and
responsibilities to the Company. Outside work must not be done on Company time
and must not involve the use of Company resources. You further agree that during
your employment with the Company you will not (1) engage in any business
competitive with the business conducted by the Company; (2) render advice or
services to, or otherwise assist, any other person, association, or entity who
is engaged, directly or indirectly, in any business


3

--------------------------------------------------------------------------------





competitive with the business conducted by the Company; or (3) induce any
employee of the Company to terminate employment with the Company or hire or
assist in the hiring of any such employee by any person, association, or entity
not affiliated with the Company.
Confidentiality. You agree to maintain the confidentiality of confidential or
proprietary information entrusted to you by the Company or others with whom the
Company does business, both during and after the termination of your employment
with the Company. Confidential information includes all non-public information
that might be of use to competitors, or harmful to the Company or others with
whom the Company does business, if disclosed. It also includes non-public
information that vendors, customers and other companies have entrusted to the
Company. Proprietary information includes seismic, geological and geophysical
data, prospect and trend information, intellectual property such as trade
secrets, patents, trademarks, and copyrights, as well as exploration, production
and marketing plans, engineering and manufacturing ideas, designs, databases,
records, salary and employee performance information and any unpublished
financial data and reports. Unauthorized use or distribution of this information
is a violation of Company policy. Such information is to be used solely for
Company purposes and never for the private gain of a director, officer or
employee (or any member of his or her family), or any third party.
Non-Solicitation Following Termination of Employment. You agree that if your
employment with the Company terminates for any reason, for 365 days following
your termination of employment, you will not hire, attempt to hire, or knowingly
solicit for employment any person (1) who is employed at the Company or (2) who
was employed by the Company during the 60 days prior to the termination of your
employment.
Material Terms. You understand and agree that the provisions of this Agreement
titled Notice of Termination of Employment, Continued Employment During the
Notice Period, Full Time and Attention, Confidentiality, and Non-Solicitation
Following Termination of Employment are material provisions of this Agreement,
without which EOG would not have made the Award, and that a breach of the terms
and conditions of any of those provisions will be considered a material breach
of this Agreement, entitling the Company to the return of the consideration
given to you for entering into this Agreement, and that the Company would be
irreparably harmed by your failure to fully comply with these provisions.


Choice-of-law. The validity, interpretation, performance and enforcement of this
Agreement shall be governed by, and shall be construed and interpreted according
to, the laws of the State of Texas, without reference to any conflicts of law
principles that would operate to make the internal laws of any other
jurisdiction applicable.
Exclusive Venue. You further agree that the exclusive venues for any dispute
arising out of or related to this Agreement are the state courts in Harris
County, Texas and you further agree to submit to the jurisdiction of those
courts in any such dispute.
Except as provided herein, this Agreement does not amend the terms and
conditions of your current employment. To read and print the applicable plan or
document, select the appropriate link below:
•
Annual Report

•
Proxy Statement

•
Amended and Restated EOG Resources, Inc. 2008 Omnibus Equity Compensation Plan

•
Written Notice form



As part of your acceptance of this Agreement, you also agree to adhere to
Company policies, including those listed below, some of which have terms or
provisions that apply beyond the term of your employment with the Company.


•
Code of Business Conduct and Ethics

•
Conflicts of Interest Policy

•
Policy on Confidential Information

•
Policy on Inventions

•
Information Systems Security Policy





4

--------------------------------------------------------------------------------





By accepting this Agreement, you acknowledge that you have read and agree to all
of the terms and conditions set forth above. If you decide to reject the terms
and conditions of this Agreement, you will decline your right to the Award, and
it may be cancelled.
You are advised to print a copy of this Agreement for your records and
reference.






5